SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-26372 ADAMIS PHARMACEUTICALS CORPORATION (Exact name of registrant as specified in its charter) Delaware 82-0429727 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 2658 Del Mar Heights Rd., #555, Del Mar, CA 19512 (Address of principal executive offices, including zip code) (858) 401-3984 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company. See definitions of “larger accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The number of shares outstanding of the issuer’s common stock, par value $0.0001 per share, as of November 12, 2010, was 85,655,332. ADAMIS PHARMACEUTICALS, INC. CONTENTS OF QUARTERLY REPORT ON FORM 10-Q Page PART I FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosure of Market Risk 23 Item 4T. Controls and Procedures 23 PART II OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 26 Item 4. (Removed and Reserved) 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 27 Index PART I – FINANCIAL INFORMATION ITEM 1. Financial Statements ADAMIS PHARMACEUTICALS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2010 ASSETS (Unaudited) March 31, 2010 CURRENT ASSETS Cash $ $ Accounts Receivable - Inventory, Net - Prepaid Consulting Fees and Other Current Assets Assets from Discontinued Operations Total Current Assets PROPERTY AND EQUIPMENT, Net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts Payable $ $ Accrued Other Expenses Accrued Bonuses Notes Payable Notes Payable to Related Parties Total Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY (DEFICIT) Preferred Stock – Par Value $.0001; 10,000,000 Shares Authorized; Issued and Outstanding-None - - Common Stock – Par Value $.0001; 175,000,000 Shares Authorized;
